DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to amendment
The present office action is made in response to the amendment filed by applicant on 8/24/2020. It is noted that in the amendment, applicant has made changes to the specification and the claims. There is not any change being made to the drawings.
Regarding to the claims, applicant has amended claims 1-2, 5-6 and 8-11 and canceled claims 3 and 7. There is not any claim being added into the application.  As amended, the pending claims are claims 1-2, 4-6 and 8-11 which claims are examined in the present office action.
Response to Arguments
4.	The amendments to the specification and the claims as provided in the amendment of 8/24/2022 and applicant's arguments provided in the mentioned amendment, pages 10-14, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the specification set forth in the office action of 5/31/2022, the amendments to the specification as provided in the amendment of 8/24/2022 and applicant’s arguments provided in the mentioned amendment, pages 10-12, have been fully considered and are sufficient to overcome the objections to the specification set forth in the mentioned office action.
B) Regarding to the objections to claims 1-11 set forth in the office action of 5/31/2022, the amendments to the claims as provided in the amendment of 8/24/2022 and applicant’s arguments provided in the mentioned amendment, page 12, have been fully considered and are sufficient to overcome the objections to the claims set forth in the mentioned office action.
C) Regarding to the rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 5/31/2022, the amendments to the specification as provided in the amendment of 8/24/2022 and applicant’s arguments provided in the mentioned amendment, page 12, have been fully considered and are sufficient to overcome the rejection to the claim set forth in the mentioned office action.
D) Regarding to the rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the office action of 5/31/2022, the amendments to the specification as provided in the amendment of 8/24/2022 and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and are sufficient to overcome some rejection to the claims set forth in the mentioned office action. However, the amendments to the claims and applicant’s arguments provided in the mentioned amendment are not sufficient to overcome the rejections of the claims set forth in the office action of 5/31/2022, elements b3); c2) d), f) and i). Thus, the rejection to the claims for the reason set forth in the office action in pages 7-9, elements b3), c2), d), f) and i) are repeated in the present office action.
D1) Regarding to the rejection of claim 2 for the reason that the claim recites an open range governing the ratio of L1SAG/L1R, see office action in page 7, element b3), applicant’s arguments provided in the amendment of 8/24/2022, pages 12-13 have been fully considered but they are not persuasive for the following reason(s).
While the examiner agreed with applicant’s viewpoint that each terms thereof “L1SAG” and “L1R” has a definite value based on the descriptions provided in the present specification; however, the range as claimed covers all values which are larger than 0.03. The present specification provides three examples of the imaging lens wherein the values of the ratio of L1SAG/L1R are 0.042; 0.032 and 0.160; however, the present specification does not provide any example in which the mentioned ratio has values of 0.75, 1.35, 5.79, … which each values is considered as a value in the claimed range. Absent of an upper limit for the range makes the condition as claimed in the present claim indefinite because one skilled in the art cannot determine the metes and bounds so that it is clear from the claim language what subject matter the claim encompasses. The definiteness of the claim is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim. For instance, the range governing the mentioned ratio is definite if an upper value is provided such as --0.03 < L1SAG/L1R < 0.16-- wherein the value of 0.16 is provided in the present specification of the Example 3.
D2) Regarding to the rejection of claim 3 for the reason that the claim recites an open range governing the refractive index of the first lens, see office action in page 8, element c2),which feature is now recited in amended claim 1, applicant’s arguments provided in the amendment of 8/24/2022, page 13 have been fully considered but they are not persuasive for the following reason(s).
While the examiner agreed with applicant’s viewpoint that the refractive index of a material is directed to a kind of material used to make an optical element such as a lens; however, the range as claimed covers all values which are larger than 1.75 and covers all kinds of materials which are in the market and will be found in future. The present specification provides three examples of the imaging lens wherein the values of the refractive index of the first lens is 1.77250; 1.77250 and 1.80610; however, the present specification does not provide any example in which the mentioned ratio has values of 1.98, 2.03, 2.56, … which each values is considered as a value in the claimed range. Absent of an upper limit for the range makes the condition as claimed in the present claim indefinite because one skilled in the art cannot determine the metes and bounds so that it is clear from the claim language what subject matter the claim encompasses. The definiteness of the claim is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim.
D3) Regarding to the rejection of claim 6 for the reason that the claim recites an open range governing the Abbe number of the first lens, see office action in page 9, element f),applicant’s arguments provided in the amendment of 8/24/2022, page 13 have been fully considered but they are not persuasive for the following reason(s).
While the examiner agreed with applicant’s viewpoint that the Abbe number defines the dispersion of a material used to make an optical element such as a lens; however, the range as claimed covers all values which are larger than 38 and covers all kinds of materials which are in the market and will be found in future. The present specification provides three examples of the imaging lens wherein the values of the refractive index of the first lens is 49.5, 49.5, and 40.8; however, the present specification does not provide any example in which the mentioned ratio has values of 45, 57.03, 79.14, … which each values is considered as a value in the claimed range. Absent of an upper limit for the range makes the condition as claimed in the present claim indefinite because one skilled in the art cannot determine the metes and bounds so that it is clear from the claim language what subject matter the claim encompasses. The definiteness of the claim is important to allow others who wish to enter the market place to ascertain the boundaries of protection that are provided by the claim.
D4) Regarding to the rejection of claim 4 for the reason that the claim recites an open range governing the angle of view, see the office action in page 8, element d), it is noted that applicant has not amended the claim or provided any argument to overcome the rejection, thus the rejection to the claim for the reason set forth in the office action in page 8, element d) is repeated in the present office action.
D5) The amendments to claim 8 raise new problem(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as provided in the present office action.
E) Regarding to the rejection of claims 1, 4, 6, 8 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al (US Patent No. 8,570,670); the rejection of claims 1, 4-6, 8-9 and 11 under 35 U.S.C. 103 as being unpatentable over Liu et al (US Publication No. 2016/0377833) in view of Kubota et al (US Patent No. 8,570,670); and the rejection of claims 1, 3-8, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Yamakawa (US Publication No. 2015/0260962) in view of Kubota et al (US Patent No. 8,570,670), set forth in the office action of 5/31/2022, the amendments to the claims as provided in the amendment of 8/24/2022 and applicant’s arguments provided in the mentioned amendment, page 14, have been fully considered and are sufficient to overcome all the mentioned rejections of the claims over the applied arts.
Specification
5.	The lengthy specification which was amended by the amendment of 8/24/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.       Claims 1-2, 4-6, and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the imaging lens system … L1N  ≥  1.75“ (lines 14-16) makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 1.98; 2.03; 2.56, … is considered as a number in the claimed range; however, the specification does not provide any support for each value. 
b) Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “0.03  ≤  L1SAG/L1R“ (line 7). The mentioned feature makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 0.75, 1.35, 5.79, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
c) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by the feature thereof “wherein the imaging lens system … 80 degrees or more” (lines 2-3). The mentioned feature makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 920; 1050; 178.350; 245. 370, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
d) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by the feature thereof “wherein the imaging lens system … L1V ≥ 38” (lines 2-4). The mentioned feature makes the claim indefinite because it claims an open range. Applicant should note that each of the following numbers 45, 57.03, 79.14, … is considered as a number in the claimed range; however, the specification does not provide any support for each value.
e) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “an image side of a lens …the imaging lens system” (lines 2-4). It is unclear which side of the lens closest to an image side in the rear lens group having a concave shape facing to the image side of the imaging lens system.
Applicant is respectfully invited to review the claim in which the claim recites an image side of the lens on line 2 and the claim also recites an object side of the lens on line 3.
f) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Conclusion
8.       The US Publication No. 2018/0307000 is cited as of interest in that it discloses an imaging lens system with feature regarding to the distance form an optical axis of the imaging lens to an inflection point on a lens surface.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872